            Case 1:15-cr-10185-IT Document 7 Filed 11/20/18 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                              )
                                                      )       MBD. No. 15-10185-IT
               v.                                     )
                                                      )
STEVEN J. BALTHAZARD,                                 )
                               Defendant.             )

               GOVERNMENT=S OPPOSITION TO MOTION FOR EARLY
                   TERMINATION OF SUPERVISED RELEASE

       The United States of America, by and through the undersigned Assistant U.S. Attorney,

hereby registers its opposition to the Defendant’s Motion to Terminate Supervised Release

Pursuant to 18 U.S.C. Section 3583(e)(1).

       On December 13, 2002, a jury seated in the U.S. District Court for the District of Rhode

Island found the defendant, Steven J. Balthazard (“Balthazard”), guilty of conspiring to knowingly

and intentionally manufacture more than 1,000 marijuana plants and to possess with intent to

distribute marijuana in violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A)(vii). On March 4,

2003, the District Court judge sentenced Balthazard to 168 months’ incarceration and 5 years’

supervised release. The judge further imposed a fine of $20,000 and ordered the defendant to pay

$270.59 per month for 60 months to offset the cost of his supervised release. The defendant was

released from custody of the Bureau of Prisons on or about May 30, 2015. On July 13, 2015, the

District Court for the District of Massachusetts accepted the transfer of jurisdiction for supervised

release over Balthazard. On September 29, 2015, at the request of the U.S. Probation Department,

the District Court removed the $270.59 per month assessment of the cost of supervised release and

concurred with the request to require the defendant to pay scheduled monthly payments of $200

                                                 1
               Case 1:15-cr-10185-IT Document 7 Filed 11/20/18 Page 2 of 4



towards the $20,000 fine imposed as part of Balthazard’s sentence. Assuming no violations of

conditions of release occur in the future, the defendant is scheduled to complete his term of

supervised release on or about May 29, 2020. He continues to make $200-per-month payments to

satisfy the judgment against him by the District Court of Rhode Island.

         On November 14, 2018, Balthazard filed a pro se motion to terminate his supervised

release claiming, incorrectly, that he has successfully completed four years of his supervision.

Under 18 U.S.C. § 3583(e)(1), the District Court, after considering certain factors set forth in

§ 3553(a), may terminate terms of supervised release in felony cases after the expiration of one

year of supervision if satisfied that such action “is warranted by the conduct of an offender and is

in the interest of justice.”1 The defendant, however, bears the burden of proving his entitlement to

early termination. United States v. Seger, 2014WL5473020 at *7 (D. Maine Oct. 27, 2014).

         Here, according to the Probation Department, the defendant still owes approximately

$5,653.62 of the $20,000 fine that was part of his sentence.2 Therefore, the government suggests,

terminating the defendant’s term of supervised release one and one-half years prior to its

completion and before satisfaction of the final judgment against him is not “in the of justice” -

particularly in light of the nature of the offense, the need for adequate deterrence, and the need to

avoid unwarranted sentencing disparities among defendants with similar records who have been

found guilty of conspiring to manufacture more than 1,000 marijuana plants. In short, the




1 The factors to consider under § 3583(e)(1) are “3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6),
and (a)(7) ….”

2 Under 18 U.S.C. §§ 3571 and 3572, a “defendant who has been found guilty of an offense may be sentenced to
pay a fine,” and the imposition of a sentence of a fine constitutes a final judgment of the court that can be modified
or remitted upon petition of the government, not the defendant, under 18 U.S.C. § 3573.

                                                            2
            Case 1:15-cr-10185-IT Document 7 Filed 11/20/18 Page 3 of 4



defendant has failed to show, as is his burden, that he is entitled to early termination of supervised

release. Balthazard offers no explanation how the “low-intensity” supervision is negatively

affecting his life or hindering the defendant’s opportunities.        See United States v. Rasco,

2000WL45438, at *2 (S.D.N.Y. Jan. 19, 2000) (quoting United States v. Lussier, 104 F.3d 32, 36

(2d Cir. 1997)) (noting that early discharge from supervised release is appropriate to “account for

new or unforeseen circumstances” not contemplated at the initial imposition of supervised release,

and even then only “occasionally” is it warranted due to “changed circumstances”). He offers no

viable rationale for early termination other than his compliance with release conditions, which is

expected of him, and his statutory eligibility. See United States v. Weintraub, 371 F. Supp.2d 164,

167 (D. Conn. 2005) (“Although Weintraub’s ongoing and full compliance with all conditions of

supervised release, including payment of fine and restitution, is commendable, in the end that is

what is required of all criminal defendants and is not a basis for early termination of his supervised

release.”); United States v. Medina, 17 F. Supp 2d 245, 247 (S.D.N.Y. 1998) (defendant’s

unblemished post-incarceration alone cannot suffice to terminate supervised release since, “if it

were, the exception would swallow the rule.”). He should complete the remaining portion of his

supervised release – at the very least until he satisfies payment of the outstanding judgment against

him.

       For the reasons stated above, the government respectfully suggests that the Court deny the




                                                  3
           Case 1:15-cr-10185-IT Document 7 Filed 11/20/18 Page 4 of 4



defendant’s motion.

                                                           Respectfully submitted,

                                                           ANDREW E. LELLING
                                                           United States Attorney

                                                   By:     /s/ William F. Bloomer
                                                           WILLIAM F. BLOOMER
                                                           Assistant U.S. Attorney



                               CERTIFICATE OF SERVICE

       I, William F. Bloomer, certify that I caused a copy of this memorandum to be sent by mail
to Steven Balthazard, at his address in Seekonk, MA.


                                                           /s/ William F. Bloomer
                                                           WILLIAM F. BLOOMER
                                                           Assistant U.S. Attorney
                                                           617-748-3100



Date: November 20, 2018




                                               4
